EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mr. Larry Donovan (Reg. No. 47,230) on 2/22/2021.
The application has been amended as follows:
Please amend the claims filed on 2/18/2021 as follows.
Claims 1-21 (Canceled)
22. (Currently Amended): A method, comprising:
generating, by a first server, a user-identification token;
forwarding, by the first server, the user-identification token and user-identification data subset to a third server;
receiving, by the first server, from a computing device, associated with a user initiating
forwarding, by the first server, a portion of the data representative of the financial transaction to the third server, where the portion of the data representative of the financial 
generating, by the first server, a financial transaction token associated with 
sending, by the first server, a copy of the financial transaction token to the user device associated with the recipient;
receiving, by the first server, from an automated banking machine, data representative of the financial transaction token that was sent to the user device associated with the recipient;
requesting, by the first server, mobile wallet data from a second server;
receiving, by the first server, the mobile wallet data from the second server;
sending, by the first server, the mobile wallet datathe portion of the data representative of the financial transaction, and the user-identification token to the automated banking machine;
sending, by the automated banking machine, an automated teller machine transmission message and the user-identification token to an automated teller machine driver, the automated teller machine transmission message comprises the mobile wallet data, the portion of the data representative of the financial transaction, and the user-identification token;
forwarding the automated teller machine transmission message and the user-identification token by the automated teller machine driver to the electronic funds transfer network;
sending, by the electronic funds transfer network, the user-identification token to the third server; 
sending, by the third server, a 
sending, by the electronic funds network, to a fourth server, the fourth server associated with a financial institution, the 
sending, by the fourth server, a transaction acceptance message to the automated banking machine; and 
dispensing the amount of currency by the automated banking machine.
Claims 23 - 24. (Canceled)
25. (Previously Presented): The method according to claim 22, wherein the 
26. (
27. (Previously Presented): The method according to claim 22, wherein the amount of the transaction is a fixed amount.
28. (Previously Presented): The method according to claim 22, wherein the financial transaction token is a reusable token for a plurality of withdrawals of variable amounts.
29. (Previously Presented): The method according to claim 22, wherein the financial transaction token is a reusable token for withdrawals of a fixed amount for a plurality of time periods.
30. (

32. (Previously Presented): The method according to claim 22, wherein the financial transaction token is associated with a fixed number of transactions.
33. (Canceled):
34. (Previously Presented): The method according to claim 22, wherein the financial transaction token is an alphanumeric character string.
Claim 35 - 41.(Canceled)
42. (Previously Presented) The method according to claim 22, wherein the contact data for the user device associated with the recipient is a phone number.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The application is directed to security. The instant claims are directed to securing pre-staged automated teller machine (ATM) transactions using tokenization for banking customers. Specifically, the applicant teaches a first server generating a user-identification token and forwarding the user-identification data subset to a third server. However, this is taught by Laracey (US2012/0160912: Fig. 5B; ¶¶59-61, 96). Applicant teaches the first server receiving, from a computing device associated with a user initiating a transaction, data representative of a financial transaction, the data representative of a financial transaction comprises data representative of the user initiating the financial transaction, data representative of an amount of the transaction, and data representative of a recipient of the financial transaction, the data representative of the recipient including contact data for a user device associated with the recipient, generating a financial transaction token associated with the portion of the data representative of the financial transaction data, sending a copy of the financial transaction token to the user device associated with the recipient, receiving from an automated banking machine, data representative of the financial transaction token, and the fourth server sending a transaction acceptance message to the automated banking machine; and the automated banking machine dispensing the amount of currency by the automated banking machine. However, this is taught by Rao (US2014/0095383: Fig. 2/2; 15-17, 24, 32-34, 39, 40-41, 44; claim 12). Applicant teaches the first server requesting and receiving the mobile wallet data from a second server. However, this is taught by Am (Fig. 3, steps 302/310 ; 6:16-18, 6:37-39, 7:26-27)
However, the prior art, neither single nor in combination, does not teach nor fairly suggest:
sending, by the first server, the mobile wallet data, the portion of the data representative of the financial transaction, and the user-identification token to the automated banking machine;
sending, by the automated banking machine, an automated teller machine transmission message and the user-identification token to an automated teller machine driver, the automated teller machine transmission message comprises the mobile wallet data, the portion of the data representative of the financial transaction, and the user-identification token;
forwarding the automated teller machine transmission message and the user-identification token by the automated teller machine driver to the electronic funds transfer network;
sending, by the electronic funds transfer network, the user-identification token to the third server; 
sending, by the third server, a user-identification data to the electronic funds transfer network; 
sending, by the electronic funds network, to a fourth server, the fourth server associated with a financial institution, the user-identification data and portions of the automated teller machine transmission message; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685